Citation Nr: 1425321	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-33 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for postoperative residuals of left humeral fracture with post-traumatic arthritis of the left elbow and muscle loss of the left triceps (a left elbow disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1972 to November 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), which took place at the RO.  The hearing transcript has been associated with the claims file.  

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the service-connected left elbow disability.  In fact, the record shows that the Veteran is currently working.  See April 2014 Board hearing transcript.  Therefore, the Board finds that TDIU has not been raised and, therefore, is not before the Board on appeal.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for a left shoulder disability as secondary to the left elbow disability has been raised by the record during the April 2014 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  For the entire rating period on appeal, the service-connected left elbow disability has been manifested by pain, stiffness, weakened movement, swelling, and X-ray evidence of arthritis with left elbow flexion to 110 degrees and extension to 20 degrees, to include as due to pain. 

2.  For the entire rating period on appeal, the service-connected left elbow disability, involving Muscle Group VI, has been manifested by limitation of elbow motion with evidence of in-service treatment for a left humerus fracture, with only recent consistent complaints of two of the cardinal signs and symptoms of muscle disability, which are weakness and fatigue-pain.  

3.  For the entire rating period on appeal, the service-connected left elbow disability, involving Muscle Group VI, causes no more than moderately severe impairment.


CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for an increased disability rating in excess of 20 percent, for the service-connected left elbow disability, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.71a, 4.73, Diagnostic Codes 5202-5306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  The RO issued a July 2009 preadjudicatory notice letter to the Veteran, which met the VCAA notice requirements.

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service VA and private treatment records have been obtained.  The RO arranged for VA examinations in July 2009 and July 2012.  These examinations, taken together, are found to be adequate for rating purposes of the increased rating issue on appeal.  The examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the service-connected left elbow disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The U.S. Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether a staged rating is warranted in this case, but finds that the severity of the Veteran's left elbow disability has not changed during the course of the appeal to warrant a staged rating. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the United States Court of Appeals for Veterans Claims (Court) held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.   38 C.F.R. § 4.55.  

The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996); see also 38 C.F.R. § 4.14 (both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating and the evaluation of the same manifestation under different diagnoses are to be avoided). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Increased Rating for Left Elbow Disability

Diagnostic Code (DC) 5202 provides that a 20 percent rating is warranted for impairment of the humerus, regardless of whether the major or minor extremity is affected, when there is either malunion with moderate deformity or when there are recurrent dislocations of the scapulohumeral joint which are infrequent and there is guarding of movement only at the shoulder level.  For the next higher rating of 40 percent, there must be fibrous union of a minor upper extremity.  38 C.F.R. § 4.71a, DC 5202.

Limitation of flexion of the forearm is rated under DC 5206.  A 20 percent rating is assigned for flexion of the minor forearm limited to 70 degrees.  A 30 percent rating is assigned for flexion of the minor forearm limited to 55 degrees.  A 40 percent rating is assigned for flexion of the minor forearm limited to 45 degrees.    
38 C.F.R. § 4.71a, DC 5206. 

Limitation of extension of the forearm is rated under DC 5207.  A 20 percent rating is assigned for extension of the minor forearm limited to 90 degrees.  A 30 percent rating is assigned for extension of the minor forearm limited to 100 degrees.  A 40 percent rating is assigned for extension of the minor forearm limited to 110 degrees.   38 C.F.R. § 4.71a, DC 5207. 

DC 5208 provides a 20 percent rating for flexion of the major forearm limited to 100 degrees with extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5208. 

Limitation of pronation of the forearm of the minor upper extremity warrants a 20 percent evaluation if motion is lost beyond the last quarter of the arc and the hand does not approach full pronation or if motion is lost beyond the middle of the arc.  38 C.F.R. § 4.71a, DC 5213. 

Normal ranges of elbow motion are zero degrees extension and 145 degrees flexion; and forearm pronation and supination are 80 and 85 degrees, respectively.  
38 C.F.R. § 4.71, Plate I (2013).

Under DC 5306, the following ratings apply to muscle injuries of the non-dominant extremity: a 20 percent rating is warranted for moderately severe injury; and a 40 percent rating is warranted for severe injury.  38 C.F.R. § 4.73.

Disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, and severe.  38 C.F.R. § 4.56(d).  

"Moderately severe" muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment. 
38 C.F.R. § 4.56(d)(3).

"Severe" muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  Id.

If present, the following are also signs of 'severe' muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electro-diagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  

Turning to the record, the Veteran is currently in receipt of a 20 percent rating for the left elbow disability under DC 5202-5306 for a moderately severe muscle disability.  See August 2009 rating decision.  The Veteran is also in receipt of a separate 20 percent rating for neuritis of the median and posterior cutaneous nerves of the left forearm based on decreased grip strength.  See June 2009.  Under 
38 C.F.R. § 4.55, a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  Because the peripheral nerve rating relates to the function of the hand and not the elbow, the Board will proceed with evaluating the left elbow disability under the muscle injury rating.  38 C.F.R. § 4.55.

Since the Veteran is already in receipt of a 20 percent rating for the left elbow disability, the Board will focus on whether a disability rating in excess of 20 percent is warranted for the rating period on appeal.  Based upon the evidence of record, the Board finds that the weight of the lay and medical evidence does not support a finding that the service-connected left elbow disability, involving Muscle Group VI, warrants a rating in excess of 20 percent under DC 5202-5306.  38 C.F.R. §§ 4.71a, 4.73.

Considering the history of injury, the Veteran sustained a left humerus fracture in a motor vehicle accident during service in 1991.  In January 1991, the Veteran underwent an open reduction and internal fixation and olecranon osteotomy of the fracture, and in September 1991, the internal fixation hardware was removed.  The Veteran stated that he was hospitalized for one week following surgery.  See July 2009 VA examination report.  Therefore, during service, the Veteran is shown to have in-service treatment for the left elbow disability as well as complaints of swelling and pain, which is one of the cardinal signs and symptoms of muscle injury under 38 C.F.R. § 4.56(c).  However, in April 1991, the Veteran indicated that he had no pain in the left elbow and service treatment records showed a decrease in swelling after the surgery.  As such, the evidence of record shows that there was no hospitalization for a prolonged period of treatment for the left elbow disability.  38 C.F.R. § 4.56(d)(4)(ii).  While there are notations of pain, the Veteran was not shown to have consistent complaints during service of any of the other cardinal signs and symptoms of muscle injury such as loss of power, weakness, impairment of coordination, or uncertainty of movement.  38 C.F.R. § 4.56(c).  Post-service, a May 1996 VA examination report indicated that the Veteran complained of pain and stiffness and had no treatment for the left elbow disability since service; therefore, the evidence of record indicates that the Veteran did not have consistent complaint of any of the cardinal signs and symptoms of muscle disability after service.  38 C.F.R. §§ 4.56(c), (d)(4)(ii).   
 
During the April 2014 Board hearing, the Veteran reported that he had arthritic pain in the left elbow with numbness and tingling that radiates throughout the arm; the Veteran rated the pain at 6 or 7 out of 10 and indicated that there is muscle spasm of the left arm in the morning and while sleeping and that the left arm gets fatigued easily with use.  The Veteran also stated that he can lift with the left arm only half the weight he can lift with the right arm and that his left arm gets sore occasionally with use.  By way of treatment, the Veteran indicated that he takes over-the-counter pain medication but does not wear an elbow brace.  

In July 2009, the Veteran underwent a VA examination of the left elbow, where he reported left arm weakness, difficulty to grab objects with the left hands, increased weakness in left tricepts, numbness and tingling in the left forearm especially in the dorsal aspect, and left elbow pain.  The Veteran also noted fatigue, weakness, tingling sensation, and forearm paresthesia of the left upper extremity, especially when he works an 8-hour shift at the Post Office.  

Upon physical examination in July 2009, left elbow active range of motion was noted to be 20 degrees to 145 degrees and the Veteran lacked 20 degrees of full extension, which was unchanged after repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, supra.  Supination and pronation were at 90 degrees each, which was also unchanged after repetitive use testing.  Id.  The VA examiner found no definite fatiguing of the left elbow and indicated that muscle strength was 5-/5 for left elbow extensors, and 5/5 for left elbow flexors.  Upon repetitive testing, there was no excessive fatigue and no loss of endurance or coordination with some discomfort and pain in the left elbow region with resisted movements.  The VA examiner found no definite loss of muscle bulk at the extensors of the left elbow and sensation was mildly impaired in the left forearm, especially in the forsal aspect, and minimally at the upper arm for touch and pinprick.  After comparing current and previous X-rays, the VA examiner diagnosed arthritis of the left elbow that worsened since the previous evaluation in 1993 and unchanged left triceps muscle injury.

The Veteran underwent another VA examination of the left elbow in July 2012, where he reported increasing elbow pain, tingling, and a burning sensation, as well as elbow stiffness in the morning and after work.  Upon physical examination in July 2002, left elbow range of motion for flexion was to 110 that was not limited by pain, extension was to 20 degrees and was not limited by pain; after repetitive use testing, there was no change in range of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, supra.  The VA examiner also found that the Veteran had functional loss due to less movement than normal, weakened movement, pain, and swelling deformity.  Muscle strength was 4/5 for both left elbow flexion and extension and there was no ankylosis, flail joint, joint fracture, or impairment of supination or pronation of the left elbow.  The VA examiner noted swelling deformity at the end of the distal humerus and mild triceps atrophy with the circumference around the left humerus 1 centimeter less than around the right humerus.  Functioning of the left elbow was not so diminished that amputation with prosthesis would equally serve the Veteran.  X-rays showed arthritis of the left elbow, old healed fracture in the distal humeral shaft, moderate sized olecranon spur with several small oval calcific loose bodies in soft tissue adjacent to proximal end of olecranon process anterior to spur, and very small spurs on medical and lateral humeral epicondyles.  The examiner found that the Veteran had scars that were not painful or unstable, and the total area of all scars was less than 39 square centimeters (less than 6 square inches).  Finally, it was noted that the Veteran's left elbow disability did not impact the ability to work.

After review of the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the left elbow disability for any period.  The weight of the evidence shows that, for the entire rating period on appeal, the service-connected left elbow disability has been manifested by pain, stiffness, weakened movement, swelling, and X-ray evidence of arthritis.  Flexion of the left arm was to 110 degrees and extension was to 20 degrees, including as due to pain.  There was functional loss of the left elbow that resulted from less movement than normal, weakened movement, pain, and deformity. 

During the rating period on appeal, the record reflects that the Veteran has a moderate to moderately severe disability of the left elbow with evidence of in-service treatment for a left humerus fracture, with only recent consistent complaints of two of the cardinal signs and symptoms of muscle disability, which are weakness and fatigue-pain.  The Veteran has indicated that the pain is at a level of 6 or 7 out of 10, which is consistent with moderately severe pain and not severe pain; the Veteran has also stated that the left elbow is fatigued after working and 8 hour shift at the Post Office, which indicates that fatigue is not consistent and the Veteran has not claimed that it is severe.  See April 2014 Board hearing transcript.  Finally, the July 2012 VA examination report noted only mild triceps atrophy with the circumference around the left humerus was one centimeter less when compared with the right humerus.  Therefore, the weight of the lay evidence of record indicates that the left elbow disability picture more nearly approximates a moderately severe disability of muscle group VI, consistent with a 20 percent rating under DC 5306.  38 C.F.R. § 4.73.

For a higher rating, the evidence must show severe symptoms of the left elbow disability.  38 C.F.R. §§ 4.56, 4.73, DC 5306.  The evidence of record shows that the in-service left elbow fracture did not require hospitalization for a prolonged period for treatment of the injury.  Moreover, the weight of the lay and medical evidence establishes that there were no consistent complaints of cardinal signs and symptoms of muscle disability, other than recent consistent complaints of fatigue-pain and weakness, which are moderate to moderately severe in nature.  

The objective findings of record show no ragged, depressed, or adherent scars indicating wide damage to muscle groups within the injury location, no palpation that shows loss of deep fascia or muscle substance or soft flabby muscles in the injury area, no evidence that left forearm muscles swell and harden abnormally in contraction, or tests of strength, endurance, or coordinated movements that indicate severe impairment of function when compared with the uninjured side.  In fact, the July 2012 VA examination report indicated that the Veteran had 4/5 strength in the left forearm compared to 5/5 in the right forearm, which is not indicative of severe impairment of function of the left forearm as compared to the right forearm.  Moreover, the July 2012 VA examiner specifically indicated that the Veteran's left elbow disability did not impact the ability to work.  38 C.F.R. § 4.56(d)(4)(iii).   

The weight of the evidence of record shows none of the following objective signs of a "severe" muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; 
(b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electro-diagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; 
(f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

In light of the totality of the evidence, the Board finds that the Veteran's overall disability picture, in terms of the type of injury, the history and complaints, and the objective findings, more nearly approximates the criteria for no more than "moderately severe disability" of Muscle Group VI.  38 C.F.R. § 4.73, DC 5306.  The weight of the evidence is against the assignment of a higher schedular rating under DC 5306.  38 C.F.R. §§ 4.56, 4.73.  

The Board has also considered whether the Veteran's disability warrants a higher rating under other rating codes.  A higher rating is not warranted under DC 5202 because there is no fibrous union of the left humerus or under DC 5205 because there is no favorable ankylosis of the left elbow.  38 C.F.R. § 4.71a.  A higher rating is also not warranted under DC DCs 5206 or 5207 because left forearm flexion was not limited to 55 degrees and extension was not limited to 100 degrees.  The Veteran was not found to have a flail left elbow joint and, therefore, a higher rating is not warranted under DC 5209.  The evidence of record does now indicate that left elbow motion is lost beyond the last quarter of the arc, that the hand does not approach full pronation, or that motion is lost beyond the middle of the arc; thus, a higher rating under DC 5213 is not warranted.  Id. 

In evaluating the Veteran's disability, the Board has considered, along with the schedular criteria, functional loss due to pain.  Specifically, for the entire rating period of appeal, the Veteran did not have severe functional loss of the left upper extremity due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups or with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. At 206-7.  For these reasons, the Board finds that the Veteran's disability picture more nearly approximates the criteria described for a 20 percent rating for the left elbow disability and does not warrant a higher rating under DCs 5202, 5205, 5206, 5207, 5209, or 5213.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a.

The Board has also considered a separate rating for the Veteran's left upper extremity scars; however, such a rating is not warranted because the July 2012 VA examiner noted that the Veteran had scars that were not painful or unstable, and the total area of all scars was less than 39 square centimeters (less than 6 square inches).  See 38 C.F.R. § 4.118, DCs 7801, 7802, 7804, 7805.

In considering all of the factors described above, the Board finds that the weight of the lay and medical evidence of record establishes that the left elbow disability does not approximate the criteria for a disability rating in excess of 20 percent.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the left elbow disability is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on impairment of the humerus, ankylosis of the elbow, and limitation of motion of the forearm, to include as due to pain, stiffness, and weakness.  The Board has considered whether alternate ratings are warranted based on other disabilities of the upper extremity.  In this case, considering the lay and medical evidence, the Veteran's left elbow disability manifested by pain, stiffness, weakened movement, swelling, and X-ray evidence of arthritis.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  For these reasons, the Board finds that the schedular rating criteria are adequate to rate service-connected left elbow disability, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran, such as pain, stiffness, weakness, and limitation of motion of the left forearm are specifically contemplated by the criteria discussed above.  Accordingly, the Board finds that the assigned 20 percent rating adequately address the current disability picture.  In the absence of exceptional factors associated with the Veteran's left elbow disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased disability rating in excess of 20 percent for a left elbow disability is denied



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


